DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
“This application claims the benefit under US Class 72 Subclass 705, 482.94 and US Class 254   Subclass 200 as well as CPC Class B21D1/00, Y10S72/705, B66F3/00. Application number            , filed June 17th, 2019.” It is improper to claim benefit to classification areas.
The language “…products is its’ inability…” (Page 2, line 1) is grammatically incorrect.
Appropriate correction is required.
Claim Objections
Claim 8 and 11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  Claim 11 is improper because it improperly refers to another multiply dependent claim. See MPEP § 608.01(n).  Accordingly, the claims 8 and 11 have not been further treated on the merits. 
Claims 2-12 are objected to because of the following informalities:
Claims 2-12 recite the limitation "modified bottle jack" or “bottle jack”. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the above language to “modified mini bottle jack” as recited on page 10, line 4, for consistency. 
Regarding Claim 6:
The language “The modified bottle jack from claim 1, are modified” is grammatically incorrect. 
Appropriate correction is required.
Regarding Claims 7, 10 and 12:
 have multiple capital letter words or sentences, however, each claim must begin with a single capital letter and end with a period.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:
The recitation, “attachments each containing a pin…”(line 5-6) is unclear because it is not clear if this recitation of attachments is a reference to the attachments positively recited in line 3 of the claim or if these are new or additional attachments.
The claim is unclear since it lacks a transitional phrase. It is unclear what “made up of” (line 1) is intended to mean.
It is unclear what is meant by the language “dent type and damage” (line 5-6). No damage or dent type was previously positively recited in the claim. 
Regarding Claim 2:
The claim language “can be” (line 1) is unclear since it is not definite language. Are the attachments stacked in the use of the invention, or are they not stacked, the recitation does not require any limitation to be stacked. It is also unclear what exactly is stacked on the tool. 
Regarding Claim 3:
The claim language “perfectly snug” (line 1) the term perfect is relative and unclear.
Regarding Claim 4:
There is insufficient antecedent basis for “attachments that have a flat surface” (Page 10, line 17).
It is unclear what is stacked on top of each other from “that have a flat surface or another insert for the pins, can be stacked on top of each other” (Page 10, line 17-18). Are the pins or the attachments stacked on top of each other? 
The claim language, “if required for a particular…” is unclear. If is situational and not definite language. Overall, the claim language is directed to the use of the device and does not further limit structure recited in the independent claim 1. The scope of the claim cannot be determined.
Regarding Claim 5:
There is insufficient antecedent basis for “attachments that specifically angular and flat” (Page 10, line 21). Furthermore, what is meant by specifically angular and flat? Flat is technically an angle of zero degrees. It is also unclear what allows the bottle jack to sit in different angles. 
Regarding Claim 6:
It is unclear what is meant by the language “are modified from the bottom and top” (line 1). How is the modification accommodating the use of the attachments? Moreover, the act of modifying as stated here appears to be a method step, however, the parent claim is directed to a device; the scope of the claim is unclear.
Regarding Claim 7:
The claim is unclear since it lacks a transitional phrase. It is unclear what “made up of” (line 1) is intended to mean.

The language in claim 7 merely lists elements (lines 3-17), it is not clear if at least one, a combination or all, of the elements listed are required in the claim.
Regarding Claim 8:
The language of Claim 8 is unclear. What is meant by the recitation “are not limited to the shapes 20and sizes of what is shown in this document” (line 2)? There is no document provided in addition to the claims or application. The recitation “Various shapes and sizes that are not demonstrated are a part of this claim, if the attachment is consistent with concept and design in this patent” (lines 2-4) is also unclear; this application is not a patent, and there is no concept and design positively recited in the claim.
The claim language, “if the attachment…” (line 3) is unclear. The term “if” is situational and not definite language.
Regarding Claim 9:
Claim 1 appears to already set out that the jack and attachments are together. The body of claim 9 does not further limit the body of claim 1. Does applicant intend to claim a method of use in this claim? An omnibus claim is not proper because it is indefinite in that it fails to point out what is included or excluded by the claim language.
Regarding Claim 10:
The language “a pin” (Page 12, line 3) is unclear, is this the same pin recited in claim 1, line 5 or is this a different pin? Additionally, it is also unclear what has an insert from “a pin and insert” (line 1).
The claim language “the frame rail” (line 2) is unclear since it has not been positively recited before. Additionally, what is meant by “They are” (line 2) is this referring to the pin or insert or an attachment?

Regarding Claim 12:
Claim 12 appears to be directed to a method claim, ways to modify the modified bottle jack, yet claim 1 is to the modified bottle jack device. The recitations of claim 12 do not further limit the device of claim 1. It is unclear if claim 12 is attempting to claim a method of modifying the modified bottle jack of claim 1 or if the claim intends to include one, all or a combination of the recited modifications to the structure of the modified bottle jack.
The phrase “can be” (Page 12, line 11) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
The phrase “Etc.” (Page 13, line 9) renders the claim indefinite because the metes and bounds cannot be determined.
Examiner notes the claims are replete with issues under 35 USC 112 rendering a clear understanding of the claimed invention and the protection sought, difficult.  Applicant is required to review all of the claims for compliance to 35 USC 112 to ensure a clear understanding of the claimed invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 2-5, 7-9 and 11  are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3, 5-7, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu, Jing-tao (CN108580586A), hereinafter referred to as “Xu”. 
Regarding Claim 1:
Xu discloses a tool for removing dents (paragraph 0002, line 18) from the frame rail of an automotive vehicle made up of a modified mini bottle jack (Annotated in Fig 2 below), attachments (Fig 1 – item 1.7) of various shapes and sizes depending on dent type and damage (paragraph 0018, line 

    PNG
    media_image1.png
    606
    610
    media_image1.png
    Greyscale

Regarding Claim 3:
Xu discloses the attachments (Fig 1 – item 1.7) of claim 1, contain pins that fit perfectly snug into the bottle jack to prevent slipping or movement of the attachment. The pin connection shown annotated in Fig 2 above is interpreted to fit perfectly snug to prevent slipping or movement of the attachment.
Regarding Claim 5:
Xu discloses the attachments (Fig 1 – item 1.7) of claim 1 that are specifically angular and flat will allow the bottle jack to sit in different angles to help achieve specific fixes. (Paragraph 0045 lines 325-329; discloses that the device is to be configured to be oriented in a specific way, the attachments disclosed by Xu which may be specifically angular and flat, are interpreted to allow the bottle jack to sit in a specific orientation to help achieve specific fixes).
Regarding Claim 6:

Regarding Claim 7:
Xu discloses the attachments (Fig 1 – item 1.7) of claim 1, are made up of different shapes and sizes (paragraph 0018, line 128), some examples are, but not limited to a. Square (Cube), Flat; b. Square, with additional insert for pin; c. Rectangular, Flat; d. Rectangular, with additional insert for pin; e. Curved, round; f. Triangle, flat; g. Oval, curved; h. Hexagon, flat; i. Hexagon, angled; j. Circular, Flat; k. Circular, curved; 1. Etc.
Regarding Claim 9:
Xu discloses the attachment (Fig 1 – item 1.7) and modified bottle jack (Device shown in Fig 1), made of claim 1, is to be used together. Paragraph 0022, lines 148-151, disclose using the device’s lever to actuate the hydraulic jack and then working together with the attachment for pulling out a dent.  
Regarding Claim 10:
Xu discloses the attachment (Fig 1 – item 1.7) and modified bottle jack (Annotated in Fig 2 above) of claim 9, are attached by a pin (Annotated in Fig 2 above) and insert (Annotated in Fig 2 above). They are then placed along the frame rail, wherever the damage - dent or otherwise specified issue is at (Paragraph 0020 line 138-139 discusses applying attachment film to dent location for the tool). The tool is placed under pressure to force the dent back to its original position (paragraph 0029, lines 193-194).
Regarding Claim 12:
Xu discloses the modified bottle jack, made of claim 1 can be modified in a number of different ways (Paragraph 0032, lines 228-229; Xu discloses that modifications can be obtained by those skilled in the art): a. Modified top with a welded piece with an insert to hold the pin; b. Modified on the top with .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied above and in view of Barbiero, Deris (EP3330014A1) hereinafter referred to as “Barbiero”.
Regarding Claim 2:
Xu discloses the attachments, mentioned of the above claim 1. However, Xu is silent to can be stacked vertically or horizontally, either from the top or the bottom of the bottle jack, depending on the modification of the particular bottle jack.
Barbiero teaches a kit for removing dents on automobile bodywork. Barbiero further teaches that the kit includes a tool (Fig 1 – item 3) comprising a plurality of attachments (Fig 1 – item 2) of various sizes and shapes (Paragraph 0083, line 1) and that the attachments can be stacked vertically or 
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the dent removing tool of Xu by incorporating the plurality of attachments of Barbiero so as to enable the operator to select the most appropriate instrument based on the size of the dent and the force to be imparted to repair said dent as taught by Barbeiro.
Regarding Claim 4:
Xu discloses the attachments of claim 1. However, Xu is silent to that have a flat surface or another insert for the pins, can be stacked on top of each other for a desired height, if required for a particular dent or damage to the frame rail.
Barbiero teaches attachments (Fig 1 – item 2) that have a flat surface or another insert for the pins, can be stacked on top of each other for a desired height, if required for a particular dent or damage to the frame rail (Paragraph 0093 teaches using the slider in conjunction with attachments of various dimensions through joining elements to couple the slider to the attachments in an advantageous way so as to fix dents. As best understood in the instant claim, this teaching of the prior art is interpreted to allow for the joining elements to be such that the attachments can be stacked to a desired height onto the slider for fixing a dent.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chan, Yi-Chang (US8516873B1) discloses a puller for automotive dents including a tool with various sized/shaped attachments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725                        

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725